DETAILED ACTION
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12, Chen and Mavrogordatos, whether considered individually or in combination, fail to disclose or suggest the claimed invention as a whole, in particular, the recitation “the TVDU is configured to set the threshold voltage of the comparator based on a mismatch of the DAC” of claim 1. Therefore, the claims are allowed. 

Regarding claims 13-17, Chen and Mavrogordatos, whether considered individually or in combination, fail to disclose or suggest the claimed invention as a whole, in particular, the recitation “wherein setting the threshold voltage of the comparator comprises setting the threshold voltage of the comparator based on a mismatch of the DAC” of claim 13. Therefore, the claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809